Defendant in error sued plaintiff in error for $330, that he owed her for rent of a room which he had used for over a year. The court gave defendant in error judgment for her money.
The record in this case was filed in the Fort Worth Court of Civil Appeals, on May 17, 1924. No brief was filed in that court, and the case was transferred to this court, and filed herein on January 23, 1925. The cause was set down for submission on May 13, 1925, and plaintiff in error's attorneys duly notified of the intended submission. No brief was filed, and on May 11, 1925, defendant in error filed a motion to dismiss. Plaintiff in error filed briefs herein without permission of this court after the cause had been submitted.
The delay of plaintiff in error is inexcusable, and the writ of error is dismissed for want of prosecution. *Page 649